            Case 2:17-cr-00157-KJM Document 68 Filed 01/10/19 Page 1 of 4


 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, #204
     Sacramento, CA 95814
 3   (916)444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5   PEDRO JESUS GARCIA

 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,              )   Case No.: 2:17 CR 157 KJM
10                                          )
                         Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
11                                          )   PERIODS UNDER SPEEDY TRIAL
     vs.                                    )   ACT;[PROPOSED] FINDINGS
12                                          )
     GABRIEL LOMBERA-GARCIA et al.,         )   Date: March 11, 2019
13                                          )   Time: 9:00 a.m.
                         Defendants.        )   Judge: Honorable Kimberly J. Mueller
14                                          )

15

16         The United States of America through its undersigned counsel, Amanda

17   Beck, Assistant United States Attorney, together with counsel for defendant

18   Gabriel Lombera-Garcia, Hannah Rose Labaree, Esq., counsel for defendant

19   Patricio Alvarez-Infante, Clemente Jimenez, Esq., counsel for defendant

20   Miguel Farias-Alvarez, Philip Cozens, Esq., counsel for defendant Manuel

21   Alvarez-Infante, Shari G. Rusk, Esq, and counsel for defendant Pedro Jesus

22   Garcia, John R. Manning, Esq., hereby stipulate the following:

23         1.   By previous order, this matter was set for status conference on

24   January 14, 2019.

25         2.   By this stipulation the defendants now move to continue the status

26   conference until March 11, 2019 and to exclude time between January 14, 2019

27   and March 11, 2019 under the Local Code T-4 (to allow defense counsel further

28   time to prepare).
            Case 2:17-cr-00157-KJM Document 68 Filed 01/10/19 Page 2 of 4


 1         3.     The parties agree and stipulate, and request the Court find the

 2   following:

 3         a. The government produced 297 pages of discovery in addition to two

 4              discs containing 11 video files.

 5         b. Defense counsel (respectively), on behalf of their individual

 6              clients, have provided the government with information directly

 7              relevant to USSG calculations.     Defense counsel provided the noted

 8              information to the government between December 20, 2018, and

 9              December 27, 2018.   The government needs time to respond to the

10              provided information.

11         c. In addition, all parties need time to conduct legal research on the

12              impact of this new information on USSG calculations and potential

13              trial strategies.

14         d. Counsel for the defendants believe the failure to grant a

15              continuance in this case would deny defense counsel reasonable time

16              necessary for effective preparation, taking into account the

17              exercise of due diligence.

18         e. The government does not object to the continuance.

19         f. Based on the above-stated findings, the ends of justice served by

20              granting the requested continuance outweigh the best interests of

21              the public and the defendants in a speedy trial within the original

22              date prescribed by the Speedy Trial Act.

23         g. For the purpose of computing time under the Speedy Trial Act, 18

24              United States Code Section 3161(h)(7)(A) within which trial must

25              commence, the time period of January 14, 2019 to March 11, 2019,

26              inclusive, is deemed excludable pursuant to 18 United States Code

27              Section 3161(h)(7)(A) and (B)(iv), corresponding to Local Code T-4

28              because it results from a continuance granted by the Court at the
               Case 2:17-cr-00157-KJM Document 68 Filed 01/10/19 Page 3 of 4


 1                  defendants' request on the basis of the Court’s finding that the

 2                  ends of justice served by taking such action outweigh the best

 3                  interest of the public and the defendants in a speedy trial.

 4            4.     Nothing in this stipulation and order shall preclude a finding that

 5   provision of the Speedy Trial Act dictate that additional time periods are

 6   excludable from the period within which a trial must commence.

 7

 8   IT IS SO STIPULATED.

 9

10   Dated:        January 8, 2019                   /s/ Hannah Rose Labaree
                                                     HANNAH ROSE LABAREE
11                                                   Attorney for Defendant
                                                     Gabriel Lombera-Garcia
12

13   Dated:        January 8, 2019                   /s/ Clemente Jimenez
                                                     CLEMENTE JIMENEZ
14                                                   Attorney for Defendant
                                                     Patricio Alvarez-Infante
15

16   Dated:        January 8, 2019                   /s/ Philip Cozens
                                                     PHILIP COZENS
17                                                   Attorney for Defendant
                                                     Miguel Farias-Alvarez
18

19   Dated:        January 8, 2019                   /s/ Shari G. Rusk
                                                     SHARI G. RUSK
20                                                   Attorney for Defendant
                                                     Manuel Alvarez-Infante
21

22   Dated:        January 8, 2019                   /s/ John R. Manning
                                                     JOHN R. MANNING
23                                                   Attorney for Defendant
                                                     Pedro Jesus Garcia
24

25
     Dated:        January 8, 2019                   McGregor W. Scott
26                                                   United States Attorney

27                                                   by: /s/ Amanda Beck
                                                     AMANDA BECK
28                                                   Assistant United States Attorney
            Case 2:17-cr-00157-KJM Document 68 Filed 01/10/19 Page 4 of 4


 1
                                         ORDER
 2
     IT IS SO FOUND AND ORDERED this ________ day of __________________, 2019.
 3

 4

 5                                               Hon. KIMBERLY J. MUELLER
                                                 United States District Court
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
